ICJ_094_LandMaritimeBoundary_CMR_NGA_1996-03-15_ORD_01_NA_01_FR.txt. 26

DÉCLARATION DE M. ODA
[Traduction]

Dans la présente déclaration, je voudrais préciser deux réserves que j’ai
à l’égard du texte de l’ordonnance.

1. J'ai voté en faveur de l’alinéa 3 du dispositif, non sans hésitation.
Selon moi, la date indiquée dans le passage rédigé en ces termes:

«veillent à ce que la présence de toutes forces armées dans la pres-
qu'île de Bakassi ne s’étende pas au-delà des positions où elles se
trouvaient avant le 3 février 1996»,

aurait dû être le 29 mars 1994, c’est-à-dire la date à laquelle le Cameroun
a déposé Ja requête introductive d'instance dans la présente affaire et qui
semble être la date indiquée dans la proposition de médiation du prési-
dent du Togo (voir par. 4S).

2. Je suis un peu préoccupé par le passage, au paragraphe 42, où il est
question de la notion de «préjudice irréparable». Les mesures conserva-
toires ont pour objet de sauvegarder les droits de chacun et il est de juris-
prudence constante que ces droits sont ceux sur lesquels il doit étre statué
au stade de l’examen au fond de l’affaire et qui font l’objet de la requête
ou sont directement mis en cause par celle-ci. Le caractère d’urgence de
Paction ou de l’interdiction en cause constitue une condition préalable.
La violation escomptée ou effective des droits à sauvegarder devrait être
de celles auxquelles il ne peut être remédié par le versement d’une indem-
nité ou l’octroi d’une réparation qui serait fixée dans un arrêt ultérieur
sur le fond, et ce préjudice irréparable doit être imminent. La Cour a
considéré qu'il s'agissait là des critères qui fondaient, dans chaque affaire,
sa décision d'indiquer ou de refuser d’indiquer les mesures conservatoires
demandées par le requérant.

En l'espèce, lorsque la Cour indique au début du paragraphe 42 que:

«les événements qui sont à l’origine de la demande, et tout spéciale-
ment le fait que des personnes aient été tuées dans la presqu'île de
Bakassi, ont porté un préjudice irréparable aux droits que les Parties
peuvent avoir sur la presqu'île»,

il s’agit la tout simplement de l’énoncé de faits existants. La Cour men-
tionne ensuite dans ce méme paragraphe que

«les personnes se trouvant dans la zone litigieuse, et par voie de
conséquence les droits que les Parties peuvent y avoir, sont exposés
au risque sérieux d’un nouveau préjudice irréparable».

17
FRONTIÈRE TERRESTRE ET MARITIME (DÉCL. ODA) 27

Je crois cependant que les pertes en vies humaines dans la zone litigieuse,
aussi regrettables qu’elles soient assurément, ne constituent pas l’objet
réel de la présente affaire.

De surcroît, la Cour reconnaît qu’elle n’a pas été en mesure de se faire
une image claire et précise des événements qui sont survenus le 3 février
1996 ni de ceux qui se sont produits à nouveau les 16 et 17 février 1996
dans la presqu'île de Bakassi, et qu’elle n’était pas habilitée à conclure
définitivement sur les faits ou leur imputabilité (par. 43). Dans une situa-
tion aussi confuse, on ne saurait recourir à la notion de préjudice irrépa-
rable pour justifier indication de mesures conservatoires.

(Signé) Shigeru Opa.

18
